DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This in response to amendment filed, on 6/3/2021. In which claims 1 and 4-16 are pending and claims 2-3 are cancelled. The applicant’s amendments have been fully considered but they are moot based on the new ground of rejection. Hence this case is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki US 20070189415 A1 in view of Wang et al US 20160269219 A1.
As per claims 1, 13 and 15, Kawasaki teaches  wireless transmitter (see figs.7, 8, 17 and 18) comprising: phase rotation sequence generation circuitry to generate, on a basis of input transmit bits, a phase rotation sequence in which a frequency response has a bandwidth (see abstract and fig.7 element 13 and 14 and para [0055] for….frequency-division multiplexing transmission and para the chip-dividing unit 13 divides each symbol of the transmission-symbol sequence into SF number (SF=2 in the figure) of chips (see (b) of FIG. 8), and a .pi./2-phase-rotation unit 14 performs .pi./2 or -.pi./2 for the even-numbered or odd-numbered chips of the divided chip sequence); up-sampling circuitry to change a sample rate of the phase rotation sequence and further replicate the phase rotation sequence (see fig.7 element 15 and para [0040] for…since the amount of phase rotation that is performed for each chip of the repetitive-chip sequence is made to change in increments of k2.pi./CRF (k is an integer specific to a mobile station); and  frequency shift circuitry to shift, by a specified amount of shift on a frequency axis, a frequency component of the phase rotation sequence acquired from the up- sampling circuitry (see fig.7 combined elements 16, 18 and 21 and para [0084] for…a frequency-shift-setting unit 21 that uses the parameters k, CRF, SF and Q in the portion for setting the amount of change in phase rotation per unit time and para [0086] for…the phase-rotation unit 16 also performed frequency shift specific to the mobile station.) wherein when the phase rotation sequence generation circuitry generates the phase rotation sequence, using a first phase rotation sequence and a second phase rotation sequence whose frequency component changes with time (see fig.7 combined element 14 and 18 and para [0045] for…then those chips are repeated a specified number of times (CRF times) and the chips of the obtained repetitive-chip sequence are rearranged so that they have the same arrangement as the original chip sequence and para [0084] for…setting the amount of change in phase rotation per unit time) , the first phase rotation sequence being a frequency modulated signal whose frequency is selected on the basis of the transmit bits (see fig.7 element 12 and para [0079] for…a data-modulation unit 12 converts the channel-encoded data sequence to I, Q complex components (symbols), the phase rotation sequence generation circuitry generates the phase rotation sequence, using a plurality of the first phase rotation sequences that has a sequence length shorter than a sequence length of the second phase rotation sequence (se fig.8 element C and D and para [0099] for…and rearranges that repetitive-chip sequence so that it has the same arrangement as the chip sequence S0, S0', S1, S1' (see (d) of FIG. 8).
However Kawasaki et al does not explicitly teach the first phase rotation sequence being a frequency modulated signal whose frequency is selected as one frequency from a plurality of frequencies and on the basis of the transmit bits.
Wang et al teaches phase rotation may be performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (k+1) on signals to be modulated on the plurality of frequency resource units.  In this regard, a respective phase rotation element of the phase rotation vector (k) is configured to be applied to a corresponding baseband signal prior to carrier or subcarrier modulation.  After the phase the rotated signal is modulated on the corresponding frequency resource unit by multiplying the rotated signal with the corresponding frequency resource unit…[or]…the phase rotating unit 430 may be configured to perform phase rotation on the respective components of the plurality of frequency resource units by applying the phase rotation vector on signals to be modulated on the plurality of frequency resource units (see para [0035] or [0055-0056]).       
Furthermore implementing such teaching into Kawasaki to perform the claimed subject matter “the first phase rotation sequence being a frequency modulated signal whose frequency is selected as one frequency from a plurality of frequencies and on the basis of the transmit bits.”, would have been obvious the one skilled in the art, at the time of filing or before the effective filing date of the claimed invention, so that the phase rotation would continuously perform its functionalities until a peak power value P(k+1) newly computed by the peak power computing unit (410) dependent upon the adjusted phase rotation vector (k+1) would be lower than or equal to a pre-defined peak power threshold  or an iteration number would reach a pre-defined maximum value, as taught by Wang (see para [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki US 20070189415 A1 in view of Wang et al US 20160269219 A1 and in further view of Hasegawa US 20140016452 A1.
As per claim 4, Kawasaki and Wang in combination teach all the features of the claimed invention except wherein the phase rotation sequence generation circuitry generates the first phase rotation sequence, using a data signal and a known signal.
Hasegawa teaches wherein the phase rotation sequence generation [[unit]] circuitry generates the first phase rotation sequence, using a data signal and a known signal (see para [0064] [0119] for…. the pilot-symbol generating unit 9 generates pilot symbols, which are known signal.  The combination processing unit 4 combines data and the pilot symbols).
In view of the above, having the system combination of Kawasaki/Wang  and given the well-established teaching of Hasegawa, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Hasegawa into Kawasaki/Wang combination so that when pilot symbols are combined with divided data and transmitted in the SC transmission, it would be possible to suppress the transmission peak power, as taught by Hasegawa (see para [0119]).
Allowable Subject Matter
Claims 5-12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the magnitude of the specified amount of shift is different from the magnitude of an amount of shift set in another wireless transmitter, and the frequency shift [[unit]] circuitry shifts the frequency component of the phase rotation sequence on the frequency axis on the basis of the specified amount of shift, to thereby allow the wireless transmitter to transmit a signal such that the transmitted signal does not overlap a signal transmitted from the other wireless transmitter on the frequency axis as recited in claim 5. an interference measurement  circuitry to calculate a measured interference value with respect to the frequency domain signal on the basis of a signal of a frequency other than a frequency including a transmit signal component, as recited in claims 7 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190020531 A1 or US 20160298446 A1 or US 20120141130 A1  or US 20070213013 A1 or 7272521.pn. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633